Emmett, C. J.
By the Court. This is an appealfrom an order of the District Court of the 2d Judicial District, allowing a peremptory mandamus to issue against the Defendant, directing him to deliver to the Plaintiff, as the Treasurer of Ramsey county, certain books then in his possession, as the Treasurer of the city of St. Paul, and successor of the Treasurer of the late town of St. Paul. The books in question are the records and roll books of the unredeemed lands heretofore sold by said town and city for delinquent taxes.
The Appellant, waiving all technical points raised in his brief, claims simply that he is authorized by the charter of the *107.said city to collect the city taxes, make sales for non-payment, and to receive the redemption money on all such sales, whether’ heretofore or hereafter to be made; and that this right is not taken from him either by the tax law, so called, or the law prescribing the duties of County Treasurers, both approved March 9th, 1860, nor by the act prescribing the duties of County Auditors, approved March 6, 1860.
This claim is founded upon the sixteenth section, of chapter ten of the city charter, which provides that no law of the State controvening the provisions of the charter, shall be considered as repealing, amending, or modifying the same, unless such purpose be expressly set forth in the law.
It could not well be admitted that one Legislature can do an act so derogatory to the power of a subsequent Legislature, as to prescribe the only manner in which any law can be modified, amended or repealed. Tet we hold that the several acts, above referred to, clearly express the purpose of the Legislature to amend the charter of the city of St. Paul, and all other cities and towns, so far as to make the collection of taxes therein conform strictly to these laws.
The distinctive feature of the act prescribing the duties of County Treasurers, is to provide that all manner of taxes assessed shall be placed upon the duplicate of the county, and collected by one single officer — the County Treasurer. Section 9 of the act expressly declares that the County Treasurer- shall be the collector of all taxes assessed upon the duplicate of his county, whether assessed for State, county, city, town, township, school, poor, bridge, road, or other purposes. By Section 21 he is required to receive town and city orders in payment of such town or city tax, and by Section 30 it is made his duty to pay over to the Treasurer of any municipal corporation, on the order of the proper officer, all moneys received by him from the taxes levied and collected belonging to such muncipal corporation. The language of these several sections sufficiently indicates a purpose to include all municipal corporations within the provisions of the act. But, as if for the purpose of removing every doubt that might arise, the twenty-fourth section declares “ that the County Treasurer shall have the same power to collect all taxes in his county that had heretofore *108been vested in Sheriffs, Registers of Deeds, Collectors, Town or Oity Treasurers, or any other person or persons, and shall have the power to collect the taxes charged against the lands or town lots of delinquents or non-residents, and to malee sale thereof, as has been heretofore vested in the Sheriffs, or Collectors, or Registers of Deeds, or other persons under the laws of this State, &c.; anything in the cha/rier of the oity of St. Paul, approved March 20th, 1858, or in the charter of any other city or town, or in any other act of the Legislature heretofore passed, to the contrary notwithstanding.” "While by Sections 46 and 47, the provisions of the act as far as applicable, and the powers and duties of the Treasurer, are expressly extended to all taxes heretofore levied, and to all unredeemed lands, sold prior to the passage of the law.
But notwithstanding the express language of these different sections, the counsel for the Appellant insists that the right of a city to collect its own taxes, is implied from the tax law, so called, approved on the same day, the sixty-first section of which reads as follows :
“ It shall be the duty of the Auditors of the several counties in which one or more such banking companies, as are mentioned in the preceding section may be situated, upon receiving returns of their notes and bills discounted, and all other moneys, effects or dues, as provided in the fifty-fifth and fifty-sixth sections of this act, to enter the same for taxation upon the grand duplicate of the proper county, and upon the city duplicate for city taxes, in cases where such city tax is not returned upon the grand duplicate, hut is collected hy city officers, which amount so returned and entered, shall be taxed, &c. * * *”
. This seeming recognition of the right of city officers, still to collect city taxes, is doubtless attributable to the well known fact that the present tax law of our State is almost a literal transcript of the tax law of Ohio. In that State, I believe, a city may elect to collect its own taxes, and such a provision is therefore appropriate and necessary, but in this State, as the law now stands, there is nothing upon which it can operate, as there are no taxes which are collected by city officers. The clause was no doubt overlooked in the hurry of business attend*109ing the close of a protracted and laborious session, but it cannot by mere implication affect the plain provisions of the County Treasurer law above referred to.
The order allowing a peremptory mandamus is affirmed.